DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 and 1/31/20 is being considered by the examiner.

					Claims Status
	Claims 1-9 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10, the limitation “in particular a stool sample” lacks clarity because it is unclear whether the claim intends to be limited to a stool sample or not. Please clarify whether this device is for a stool sample and other samples or only a stool sample.

	Claims 2-9 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron (US Pub 2013/243669).

	Regarding Claim 1, Baron teaches a device (Fig. 11, [0097] sample container, 110) for the preparation of a sample to be analysed, in particular a stool sample, comprising a first container (first container, 112) which has a first container opening and forms a receiving chamber (Fig. 13, where 164 is) for a suspension liquid (lysis liquid, 164) in which the sample is at least partially contained, a second container (second container, 114) which has a second container opening and forms a second receiving chamber (collecting chamber, 116), wherein the first container (first container, 112) is at 

	Regarding Claim 3, Baron teaches the device according to claim 1 wherein the seal comprises at least one circumferential projection arranged on the first and/or the second container ([0065] Proceeding in an axial direction from the bottom 36, the first container 12 may comprise a circumferential wall 38 which extends around the container axis A.).  

Claim 6, Baron teaches the device according to claim 1, wherein the sample holder has one or more recesses in which a defined quantity of the sample is receivable ([0074] The lid 18 with the sampling tool 50, as shown in FIG. 2, may be used for taking a sample by the corresponding handle portion 54 being held in the hand.).  

	Regarding Claim 7, Baron teaches the device according to claim 1, wherein a stripping device for the sample holder is provided on the first container ([0033] The sample carrier may here be detached from the stick without reopening the sample carrier in that the lid has a stripping geometry which, when the sampling tool is provided on the lid, permits relative motion of the stick relative to the stripping geometry. [0070] The sample carrier 56 is preferably provided detachably on the stick 52 and may be stripped off the stick 52 at a stripping geometry 58, for instance at an end face of the sleeve 48 of the lid 18, in such a manner that the sample carrier 56 remains in the first container 12. Examiner notes the limitation “when the sampling tool is provided on the lid, permits relative motion of the stick relative to the stripping geometry” is conditional/contingent language. See MPEP 2111.04 II. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.)

	Regarding Claim 8, Baron teaches the device according to claim 1, wherein a closure is provided in order to close the first container opening in a liquid-tight manner, wherein it is possible for the closure to be brought into a partially open position in which the first receiving chamber is connected to the surroundings with the closure fitted in place ([0064] The first container 12 may comprise at its longitudinal end 32 located at the bottom end a bottom 36 which closes the container 12 axially, which bottom may be constructed with permeability in order to permit liquids to pass through the bottom 36 in predetermined operating states.).  

	Regarding Claim 9, Baron teaches the device according to claim 1, wherein a connecting means is provided for fixing the first container to the second container when it is arranged in the second receiving chamber (See Abstract. wherein a fixing means is provided on the first container, which can be brought into fixing engagement with a mating fixing means provided on the second container. Examiner notes the limitation “when it is arranged in the second receiving chamber” is conditional/contingent language. See MPEP 2111.04 II. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.).  

Claim 10, Baron teaches a method for preparing a sample to be analysed, in particular a stool sample, comprising the following steps: providing a device according to claim 1; introducing a liquid into the first receiving chamber; placing the sample in the first receiving chamber; mixing the sample with the liquid to produce a suspension liquid in the first receiving chamber; moving the first container out of the second container, wherein the suspension liquid passes through the liquid outlet from the first receiving chamber into the second receiving chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US Pub 2013/243669), in view of Wan (US Pub 2016/0051235).

	Regarding Claim 2, Baron teaches the device according to claim 1.
Baron is silent to wherein a seal is provided which seals the first container against the second container and wherein, when the first container is pulled out of the second container, a negative pressure is created at the liquid outlet, so that the suspension liquid is conveyed from the first container through the liquid outlet into the second container.
Wan teaches in the related art of a collector. Fig. 1 [0072] The sealing ring 35 of the sealing portion 32 of the feces sampler 30 is combined with the upper part of the cavity of the collector 20, so the double protection of the through hole 222 and the sealing ring 35 effectively prevents the diluents 23 from leaking from the collector 20. Even the collector 20 is transported for a long distance, the sample in the collector 20 hardly leaks therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a seal, as taught by Wan, to the first container which seals the first container against the second container in the device of Baron, in order to prevent leaking, as taught by Wan in [0072].  

Regarding Claim 4, Baron teaches the device according to claim 1.
Baron is silent to wherein a filter is arranged at the liquid outlet in order to filter the suspension liquid as it passes through the liquid outlet.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter (membrane), as taught by Wan, to the liquid outlet in the device of Baron, in order to allow for separation and sample to be collected on one side and liquid filtered through on the other side. 

	Regarding Claim 5, Baron teaches the device according to claim 4, wherein the first container has a side wall and a bottom portion, wherein the bottom portion with the filter arranged therein is formed by a separate element which sealingly abuts the side wall (Fig. 1 [0056] A lower surface of the collector 20 is sealed by aluminium foil 21.).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798